Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1356
                        Lower Tribunal No. 20-2111
                           ________________


                             Janiel Rodriguez,
                                 Appellant,

                                     vs.

                       Grand Havana Master, LLC,
                               Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

     Law Office of Alan I. Karten, PLLC, and Alan I. Karten (Boynton
Beach), for appellant.

      Jonathan D. Leinwand, P.A., and Jonathan D. Leinwand and Marchello
Beriy, for appellee.


Before FERNANDEZ, C.J., and SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate

court can not properly resolve the underlying factual issues so as to conclude

that the trial court's judgment is not supported by the evidence or by an

alternative theory.”).




                                      2